Citation Nr: 1505467	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-34 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia



THE ISSUE

Basic entitlement to Department of Veterans Affairs (VA) home loan benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1, 2003, to October 14, 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.  

FINDINGS OF FACT

1.  The appellant served on active duty from July 1, 2003, to October 14, 2004, a period of 472 days (or 15 months and 14 days).  He received an honorable discharge.  

2.  The appellant has a compensable service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan benefits have been met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

The record on appeal shows that, in June 2012, the Air Force Discharge Review Board granted the appellant's May 2011 application for a review of his discharge.  According to the corrected DD Form 214 issued following the Review Board's decision, the appellant served on active duty from July 1, 2003, to October 14, 2004, and received an honorable discharge.  The narrative reason for his separation was "Secretarial Authority."  He did not complete his first full term of service, nor did he have any prior service.  

In a November 2014 rating decision, the Fort Harrison VA Regional Office granted the appellant's claim of entitlement to service connection for tinnitus and assigned an initial 10 percent disability rating, effective July 1, 2013.


Analysis

The legal criteria for basic eligibility for VA housing loan benefits are set forth at 38 U.S.C.A. § 3702 (West 2014); 38 C.F.R. § 3.315 (2014).  

In pertinent part, a veteran is basically eligible for housing loan benefits under section 3702 if he or she served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable; or served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 38 U.S.C.A. § 5303A(b).  38 U.S.C.A. § 3702(a)(1), (2) (West 2014).

Notwithstanding the foregoing, eligibility for certain VA benefits, including VA home loan guaranty benefits, are subject to additional minimum active duty service requirements, generally either 24 months of continuous active duty or the full period for which the person was called or ordered to active duty.  38 U.S.C.A. § 5303A(b)(1) (West 2014). 

There are, however, exceptions to the minimum duty requirements set forth at 38 U.S.C.A. § 5303A(b)(1), including if the person has a disability that the Secretary has determined to be compensable under chapter 11 of title 38, United States Code.  38 U.S.C.A. § 5303A(b)(3)(C) (West 2014).  

In this case, the AOJ denied the appellant's application for a certificate of eligibility for VA home loan benefits on the basis that he did not meet the minimum active duty requirements set forth in section 5303A(b)(1).  Since the AOJ last considered the appellant's claim in the November 2012 Statement of the Case, however VA granted service connection for tinnitus in a November 2014 rating decision and assigned an initial 10 percent disability rating, effective July 1, 2013.

In light of the award of a compensable service-connected disability rating, the additional minimum active duty service requirements set forth in section 5303A(b)(1) are not for application.  38 U.S.C.A. § 5303A(b)(3)(C) (West 2014).  

Moreover, the appellant's active service meets the legal criteria for basic eligibility for VA housing loan benefits set forth at 38 U.S.C.A. § 3702 (West 2014); 38 C.F.R. § 3.315 (2014).  In particular, he served on active duty from July 1, 2003, to October 14, 2004, a period of 472 days, and received an honorable discharge.  He also served during the Persian Gulf War.  See 38 C.F.R. § 3.2(i) (2014) (Persian Gulf War began August 2, 1990, and ends only on the date to be prescribed by Presidential proclamation or law).  Under these circumstances, the legal criteria for basic eligibility for VA home loan benefits have been met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).


ORDER

Basic entitlement to VA home loan benefits is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


